            Case MDL No. 2964 Document 70 Filed 09/02/20 Page 1 of 10



                   BEFORE THE UNITED STATES JUDICIAL PANEL
                        ON MULTIDISTRICT LITIGATION

IN RE: SOCIETY INSURANCE COMPANY COVID-19                           )       MDL No. 2964
BUSINESS INTERRUPTION PROTECTION                                    )
INSURANCE LITIGATION                                                )

        PLAINTIFFS’ REPLY TO RESPONSES TO ORDER TO SHOW CAUSE

       Pursuant to 28 U.S.C. § 1407 and Panel Rule 8.1(d), Plaintiffs Rising Dough, Inc. (d/b/a

Madison Sourdough), Willy McCoys of Albertville LLC, Willy McCoys of Andover LLC, Willy

McCoys of Chaska LLC, Willy McCoys of Shakopee LLC, Whiskey Jacks of Ramsey LLC

(d/b/a Willy McCoys Ramsey), Green Hills Grille LLC, Cash-Mckeown Futures LLC, and

Wiseguys Pizzeria & Pub LLC 1 (“Plaintiffs”) respectfully submit this consolidated reply to the

responses to this Panel’s August 12, 2020 Order to Show Cause, ECF No. 3, in support of the

transfer of these actions pursuant to 28 U.S.C. § 1407 for coordinated or consolidated pretrial

proceedings.

I.     SECTION 1407 CENTRALIZATION IS APPROPRIATE.

       Society Insurance Company’s (“Society”) opposition to centralization and the creation of

a Society-specific MDL does little more than mirror its opposition to the industry-wide MDL

that was proposed in MDL No. 2942. Compare ECF No. 32 with MDL No. 2942, ECF No. 371.

Focusing on what it perceives as skepticism of an industry-wide MDL reflected at oral argument

for MDL No. 2942, Society ignores the substance of the Panel’s decision in MDL No. 2942 that

led to the issuance of the Order to Show Cause being addressed here. See Order Denying

Transfer, MDL No. 2942, ECF No. 772; see also Society’s Resp., ECF No. 32, at 1-2.




1
  Plaintiff Wiseguys Pizzeria & Pub LLC further joins in the response filed by the other Plaintiffs
at ECF No. 42.
            Case MDL No. 2964 Document 70 Filed 09/02/20 Page 2 of 10



       In fact, in its Order Denying Transfer, the Panel found that that “the arguments for

insurer-specific MDLs are more persuasive” than those for an industry-wide MDL and,

referencing the potential of an insurer-specific MDL, noted:

       Such an MDL would be limited to a single insurer or group of related insurers and
       thus would not entail the managerial problems of an industry-wide MDL
       involving more than a hundred insurers. The actions are more likely to involve
       insurance policies utilizing the same language, endorsements, and exclusions.
       Thus, there is a significant possibility that the actions will share common
       discovery and pretrial motion practice. Moreover, centralization of these actions
       could eliminate inconsistent pretrial rulings with respect to the overlapping
       nationwide class claims that most of the insurers face. An insurer-specific MDL
       therefore could achieve the convenience and efficiency benefits envisioned by
       Section 1407.

MDL No. 2942, ECF No. 772, at 3-4. Believing, based upon the submissions in MDL No. 2942,

that Society may very well be one of the defendants for whom an insurer-specific MDL was

warranted, the Panel directed the Clerk of the Panel to issue an order to show cause as to why a

Society-specific MDL should not be created. Id. at 4. Indeed, the convenience and efficiencies

contemplated by Section 1407 can be obtained in a Society-specific MDL.

       Society’s rebuttal boils down to the basic themes that most defendant-insurers have

echoed: there are only common questions of law, not fact; centralization will be neither efficient

nor convenient; and multiple classes do not warrant centralization. See ECF No. 32. However,

even Society concedes that there are at least 21 cases (now approximately 24) 2 that are currently

pending in federal courts. See ECF No. 32 at 1. And, Society has done little to address the

overlapping factual, legal and class issues that permeate each of these cases that could benefit

from centralization. As set forth below, these 21 cases do share many common questions of fact,




2
 Shortly before the time of filing, this MDL’s docket included 24 actions. These and any subsequent tag-
along actions are referred to herein as the “Related Actions.”


                                                   2
            Case MDL No. 2964 Document 70 Filed 09/02/20 Page 3 of 10



common questions of law, and overlapping classes whose resolution would benefit greatly by

centralization.

       A.         The Related Actions Share Many Common Questions of Fact.

       As noted in Plaintiffs’ Response to the Order to Show Cause, ECF No. 42, at 4-8, there

are numerous factual issues that are common to the Related Actions including materially

identical policy language, endorsements, and exclusions; materially identical government

shutdown orders; and materially identical claims. Society tries to minimize these differences by

relying upon minor distinctions such as whether a given shutdown order required complete

closure or only impaired operations or by claiming that various policyholders may have different

positions as to whether the virus was present at the property. See ECF No. 32 at 7. However,

“Section 1407 does not require a complete identity or even majority of common factual issues as

a prerequisite to transfer.” See, e.g., In re Ins. Brokerage Antitrust Litig., 360 F. Supp. 2d 1371,

1372 (J.P.M.L. 2005).

       Furthermore, Society’s position misses the point. The similarity in policy language,

endorsement and exclusions is what will drive the common discovery. Indeed, the meaning of

the terms in the policy will be subject to common discovery and the key witnesses will be

similar, if not identical.   In addition, as noted previously by Plaintiffs and highlighted by

additional respondents, Society relies on standardized forms prepared by the Insurance Services

Office, known as “ISO.” See Hartford Fire Ins. Co. v. California, 509 U.S. 764, 772 (1993)

(recognizing that “most primary insurers” in the United States use insurance forms from ISO,

“an association of approximately 1,400 domestic property and casualty insurers” as the basis for

their policies); see also ECF No. 43 at 4-6 (explaining ISO and Society’s use of ISO

standardized forms). Because of the uniformity in the policy language, even though the actions

here involve different states or certain plaintiffs may have different exclusions, all of the claims

                                                 3
            Case MDL No. 2964 Document 70 Filed 09/02/20 Page 4 of 10



arise from a common foundation in the form of ISO’s policies and/or Society’s standard

modifications to those policies. The interpretation of the standardized forms and the discovery

needed to decide those questions will be common across cases and centralization would promote

uniformity in the answers to those questions.

       In addition, Society skirts over the issue of the common evidence on which Plaintiffs will

necessarily rely to show the virus caused physical loss or damage to the property or whether the

virus is present at the property. Unlike a typical insurance case, the cause of the damage here is

a virus that cannot be seen or otherwise detected through normal means. Thus, the question of

its presence cannot be resolved through testimony from typical fact witnesses such as the

individual plaintiffs and discovery about their individual experiences.      Rather, as Plaintiffs

discussed in their Response, the presence of the virus will likely be established through

epidemiological modeling, see ECF No. 42 at 6-7, which would be most efficiently and cost-

effectively done in a coordinated fashion.

       Likewise, the impact of the various government orders at issue should also be adjudicated

in a coordinated proceeding.      While not identical, these orders involve considerably less

variation than their sheer number might imply. By far the most common order, for instance, was

that Plaintiffs’ businesses simply shut down. Although the plaintiffs may have been subject to

stay-at-home orders in different states, the import and effect of these orders was identical – the

policyholders were required to close their businesses either fully, or in some cases, partially. To

the extent the extent of the closures vary, it is a damages issue that does not preclude

centralization. See, e.g., In re Valsartan N-Nitrosodimethylamine (NDMA) Contamination Prod.

Liab. Litig., 363 F. Supp. 3d 1378, 1381-82 (J.P.M.L. 2019) (centralizing consumer claims for

economic damages with personal injury claims). And, even in those instances where shutdown



                                                4
            Case MDL No. 2964 Document 70 Filed 09/02/20 Page 5 of 10



orders have now been relaxed, the ways in which states have done so can be broken down into a

limited number of categories. 3 The relatively limited number of variations between these orders

is dwarfed by the number of inconsistent discovery and other pretrial rulings that will issue

regarding these orders should these cases all proceed on separate tracks.

       These issues with respect to the standardized policies, physical presence of the virus, and

materially-identical government shutdown orders are factual and common to the Related

Actions.   These issues can, and should, be resolved in a common way in a centralized

proceeding. In addition, these common questions of fact also heighten the likelihood that, at

minimum, certification of the classes proposed in many of these actions will require significant

judicial resources to resolve. This Panel has already recognized that “centralization of these

actions could eliminate inconsistent pretrial rulings with respect to the overlapping nationwide

class claims that most of the insurers face.” MDL No. 2942, ECF No. 772, at 3-4. Society’s

response to the Panel’s recognition of the issues with respect to overlapping classes is only to

propose that the proposed class actions be coordinated within the Northern District of Illinois.

ECF No. 32 at 10-11. But Society has no proposal for how proposed class actions pending

outside the District, of which there are already three, 4 could also be coordinated; as this Panel

has already noted, transfer and centralization is the natural and appropriate solution to this issue.




3
  See, e.g., https://www.nytimes.com/interactive/2020/us/states-reopen-map-coronavirus.html
(placing the pandemic response in each of the 50 states into four categories – reversing, pausing,
reopening, and reopened – and noting the impact of the orders currently in place on seven
categories of businesses).
4
 These actions include Rising Dough, Inc. v. Society Insurance, No. 2:20-cv-00623 (E.D. Wis.);
Ambrosia Indy LLC v. Society Insurance, No. 2:20-cv-00771 (E.D. Wis.); and Wiseguys Pizzeria
& Pub LLC v. Society Insurance, No. 2:20-cv-01340 (E.D. Wis.);


                                                  5
            Case MDL No. 2964 Document 70 Filed 09/02/20 Page 6 of 10



       B.     Resolution of the Related Actions’ Common Questions of Law Would Also
              Benefit from Centralization.

       In addition to the common questions of fact that these Related Actions share, the

common questions of law that these Related Actions indisputably share also support

centralization. While this Panel has held that common questions of law are not by themselves

sufficient to warrant transfer absent common questions of fact, this does not mean that common

legal questions are irrelevant to the analysis. When Section 1407’s requirement that there be

“one or more common questions of fact” is satisfied, the presence of one or more common

questions of law means that centralization would even further “promote the just and efficient

conduct of such actions.” 28 U.S.C. § 1407; see, e.g., In re Vision Serv. Plan Tax Litig., 484 F.

Supp. 2d 1356, 1357 (J.P.M.L. 2007) (centralizing actions because they “involve identical legal

questions” and to “prevent inconsistent pretrial rulings”). As this Panel has already noted, an

MDL specific to Society is “more likely to involve insurance policies utilizing the same

language, endorsements, and exclusions,” ECF No. 772 in MDL No. 2942, which would present

common issues of policy interpretation.

       Thus, there are considerable efficiencies to centralizing these actions, and the pending

motions to dismiss, before the same transferee judge. As the Second Circuit noted in In re Ivy,

901 F.2d 7 (2d Cir. 1990), when faced with a legal issue of law and fact that was “easily capable

of arising in hundreds of even thousands of cases in district courts throughout the nation,…there

are real economies in transferring such cases” to a single judge under Section 1407. Id. at 9.

“Once transferred, the [legal issue] can be heard and resolved by a single court and reviewed at

the appellate level in due course. Consistency was well as economy is thus served.” Id.

       Finally, Society’s argument that centralization would delay resolution of its pending

motions to dismiss, see ECF No. 32 at 3, has already been considered and rejected by this Panel:


                                               6
               Case MDL No. 2964 Document 70 Filed 09/02/20 Page 7 of 10



       The parties opposing centralization assert that, inter alia, centralization will
       needlessly delay resolution of the Massachusetts action, in which a fully briefed
       motion to dismiss is already pending. Based upon the Panel's precedents and for
       the following reasons, we respectfully disagree with this argument. While there
       may indeed be some initial delay incorporating all actions into a centralized
       forum, centralization nevertheless carries the benefit of placing all of these
       related nationwide class actions before a single judge who can structure pretrial
       proceedings to accommodate all parties’ legitimate discovery needs while
       ensuring that common parties such as Prudential and other witnesses are not
       subjected to discovery demands that duplicate activity in other actions.”

In re Prudential Ins. Co. of Am. SGLI/VGLI Contract Litig., 763 F. Supp. 2d 1374, 1375

(J.P.M.L. 2011). The gains from centralization here are similarly too great to justify permitting

dozens of different courts to reach inconsistent rulings on the pending motions to dismiss.

II.    THE EASTERN DISTRICT OF WISCONSIN IS THE APPROPRIATE FORUM
       FOR TRANSFER AND CENTRALIZATION

       For the reasons set forth in their Response, Plaintiffs believe that transfer and

centralization in the Eastern District of Wisconsin is most appropriate for this litigation. See ECF

No. 42 at 10-11. Society maintains its headquarters in that District, and there are currently three

class cases pending there. Transfer to the Eastern District of Wisconsin would best promote the

convenience of the parties and witnesses as provided by Section 1407.

       Alternatively, the Northern District of Illinois before the Honorable Matthew F. Kennelly

would also serve as an appropriate transferee forum. See ECF No. 42 at 11. Nineteen of the

current 24 Related Actions are currently pending there, and transfer to that District is also

supported by the plaintiffs in five other actions. See ECF No. 34 at 5-6; ECF No. 35 at 4-5; ECF

No. 45 at 1.

III.   CONCLUSION

       For the above-stated reasons, as well as those discussed in Plaintiffs’ Response, ECF No.

42, Plaintiffs respectfully request that the Panel transfer these Related Actions for coordinated or

consolidated pretrial proceedings in the Eastern District of Wisconsin or, in the alternative,


                                                 7
             Case MDL No. 2964 Document 70 Filed 09/02/20 Page 8 of 10



before the Honorable Matthew F. Kennelly in the United States District Court for the Northern

District of Illinois.

Dated: September 2, 2020           Respectfully submitted,

/s/ Arnold Levin                                 /s/ Mark Lanier
Arnold Levin, Esquire                            Mark Lanier
Laurence S. Berman, Esquire                      Alex Brown
Frederick S. Longer, Esquire                     Ralph (skip) McBride
Daniel C. Levin, Esquire                         THE LANIER LAW FIRM PC
Keith J. Verrier, Esquire                        10940 West Sam Houston Parkway North
LEVIN SEDRAN & BERMAN LLP                        Suite 100
510 Walnut Street, Suite 500                     Houston, Texas 770064
Philadelphia, PA 19106-3697                      Telephone: (713) 659-5200
Telephone: (215) 592-1500                         WML@lanierlawfirm.com
Facsimile: (215) 592-4663                         Alex.brown@lanierlawfirm.com
alevin@lfsblaw.com                                Skip.McBride@lanierlawfirm.com
lberman@lfsblaw.com
flonger@lfsblaw.com                              Adam J. Levitt
dlevin@lfsblaw.com                               John E. Tangren
kverrier@lfsblaw.com                             Amy E. Keller
                                                 Daniel R. Ferri
Richard M. Golomb, Esquire                       Mark Hamill
Kenneth J. Grunfeld, Esquire                     Laura E. Reasons
GOLOMB & HONIK, P.C.                             DICELLO LEVITT GUTZLER LLC
1835 Market Street, Suite 2900                   Ten North Dearborn Street, Sixth Floor
Philadelphia, Pennsylvania 19103                 Chicago, Illinois 60602
Telephone: (215) 346-7338                        Telephone: (312) 214-7900
Facsimile: (215) 985-4169                        alevitt@dicellolevitt.com
rgolomb@GolombHonik.Com                          jtangren@dicellolevitt.com
KGrunfeld@GolombHonik.Com                        akeller@dicellolevitt.com
                                                 dferri@dicellolevitt.com
W. Daniel “Dee” Miles, III                       mhamill@dicellolevitt.com
Rachel N. Boyd                                   lreasons@dicellolevitt.com
Paul W. Evans
BEASLEY, ALLEN, CROW, METHVIN,                   Mark A. DiCello
PORTIS & MILES, P.C.                             Kenneth P. Abbarno
P.O. Box 4160                                    Mark Abramowitz
Montgomery, Alabama 36103                        DICELLO LEVITT GUTZLER LLC
Telephone: (334) 269-2343                        7556 Mentor Avenue
Facsimile: (334) 954-7555                        Mentor, Ohio 44060
Dee.Miles@BeasleyAllen.com                       Telephone: (440) 953-8888
Rachel.Boyd@BeasleyAllen.com                     madicello@dicellolevitt.com
Paul.Evans@BeasleyAllen.com                      kabbarno@dicellolevitt.com
                                                 mabramowitz@dicellolevitt.com


                                             8
           Case MDL No. 2964 Document 70 Filed 09/02/20 Page 9 of 10



Counsel for Plaintiff Wiseguys Pizzeria &
Pub LLC                                         Timothy W. Burns
                                                Jeff J. Bowen
                                                Jesse J. Bair
                                                Freya K. Bowen
                                                BURNS BOWEN BAIR LLP
                                                One South Pinckney Street, Suite 930
                                                Madison, Wisconsin 53703
                                                Telephone: (608) 286-2302
                                                tburns@bbblawllp.com
                                                jbowen@bbblawllp.com
                                                jbair@bbblawllp.com
                                                fbowen@bbblawllp.com

                                                Douglas Daniels
                                                DANIELS & TREDENNICK
                                                6363 Woodway, Suite 700
                                                Houston, Texas 77057
                                                Telephone: (713) 917-0024
                                                douglas.daniels@dtlawyers.com

                                                Jeffrey P. Goodman
                                                Robert J. Mongeluzzi
                                                Patrick Howard
                                                Samuel B. Dordick
                                                SALTZ, MONGELUZZI &
                                                BENDESKY, P.C.
                                                1650 Market Street
                                                One Liberty Place, 52nd Floor
                                                Philadelphia, Pennsylvania 19103
                                                Telephone: (215) 496-8282
                                                jgoodman@smbb.com
                                                rjmongeluzzi@smbb.com
                                                phoward@smbb.com
                                                SDordick@smbb.com

                                                Counsel for Plaintiffs Rising Dough, Inc.
                                                (d/b/a Madison Sourdough), Willy
                                                McCoys of Albertville LLC, Willy
                                                McCoys of Andover LLC, Willy McCoys
                                                of Chaska LLC, Willy McCoys of
                                                Shakopee LLC, Whiskey Jacks of
                                                Ramsey LLC (d/b/a Willy McCoys
                                                Ramsey), Green Hills Grille LLC, and
                                                Cash-Mckeown Futures LLC



                                            9
Case MDL No. 2964 Document 70 Filed 09/02/20 Page 10 of 10




                            10
